                         Case 2:18-cv-01279-JCM-NJK Document 26 Filed 05/10/19 Page 1 of 2



                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    3 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    4 702.893.3383
                      FAX: 702.893.3789
                    5 Attorneys for Defendants
                      Officer Shawn Izzo and the
                    6 Las Vegas Metropolitan Police Department

                    7                                    UNITED STATES DISTRICT COURT

                    8                                        DISTRICT OF NEVADA

                    9                                                  ***

                   10 CHRISTIE ATKINSON,                                  CASE NO. 2:18-cv-1279-JCM-NJK

                   11                      Plaintiff,                     STIPULATION AND ORDER TO
                                                                          EXTEND THE DEADLINE FOR
                   12             vs.                                     DEFENDANTS TO FILE THEIR REPLY
                                                                          IN SUPPORT OF THEIR MOTION FOR
                   13 OFFICER S. IZZO, in his official capacity;          SUMMARY JUDGMENT
                      LAS VEGAS METROPOLITAN POLICE
                   14 DEPARTMENT; DOE OFFICERS I through                  FIRST REQUEST
                      X inclusive; and ROES XI through XX,
                   15 inclusive,

                   16                      Defendants.

                   17

                   18            Pursuant to LR 6-1 and LR 26-4, the parties, by and through their respective counsel of
                   19 record, hereby stipulate and request that this Court extend the deadline to file Defendant’s Reply

                   20 in Support of Motion for Summary Judgment in the above-captioned case twenty one days (21)

                   21 days, up to and including May 31, 2019.

                   22            This Request for an extension of time is not sought for any improper purpose or other
                   23 purpose of delay. This request for extension is based upon the following:

                   24            Counsel for Defendants has been occupied in preparing for trial scheduled to commence on
                   25 May 21, 2019, in Lige v. Clark County, et al, 2:16-cv-0603-JAD-BNW. Defendants have also

                   26 been occupied in preparing a dispositive motions in Zimmerman v. Aguilar, et al, 2:18-cv-783-

                   27 JAD-PAL, due on May 17, 2019, and a reply in support of motion for summary judgment in

                   28 Estate of Jeremy Bowling v. Las Vegas Metropolitan Police Department, et al, 2:17-cv-1886-JAD-
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4849-6862-0694.1
ATTORNEYS AT LAW
                         Case 2:18-cv-01279-JCM-NJK Document 26 Filed 05/10/19 Page 2 of 2



                    1 PAL, due on May 15, 2019.

                    2            WHEREFORE, the parties respectfully request that this Court extend the time for the

                    3 Defendants to file their Reply in Support of Motion for Summary Judgment by twenty-one (21)

                    4 days from the current deadline of May 10, 2019 up to and including May 31, 2019.

                    5    DATED this 10th day of May 2019.             DATED this 10th day of May, 2019.
                    6    LEWIS BRISBOIS BISGAARD & SMITH              E. BRENT BRYSON, P.C.
                    7

                    8    /s/ Robert W. Freeman                        /s/ E. Brent Bryson
                         Robert W. Freeman, Jr., Esq.                 E. Brent Bryson, Esq.
                    9    Nevada Bar No. 3062                          Nevada Bar No. 4933
                         6385 S. Rainbow Blvd., Suite 600             7730 West Sahara Avenue, Suite 109
                   10    Las Vegas, Nevada 89118                      Las Vegas, Nevada 89117
                         Attorneys for Defendants                     Attorneys for Plaintiff
                   11

                   12                                             ORDER
                   13                      IT IS SO ORDERED.
                   14                   May___
                                 Dated this 13,day
                                                2019.
                                                   of ______________, 2019.
                   15

                   16
                                                                   ______________________________________
                   17                                                 U.S. DISTRICT COURT JUDGE
                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4849-6862-0694.1                              2
